
	

115 S1243 IS: E–STOP Act
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1243
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2017
			Mrs. Ernst (for herself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To require sexual assault prevention and response training for all individuals enlisted in the
			 Armed Forces under a delayed entry program.
	
	
 1.Short titleThis Act may be cited as the Educating Ser­vice­mem­bers in Training on Prevention Act or E–STOP Act. 2.Sexual assault prevention and response training for all individuals enlisted in the Armed Forces under a delayed entry program (a)Training requiredCommencing not later than January 1, 2018, each Secretary concerned shall provide training on sexual assault prevention and response to each individual under the jurisdiction of such Secretary who is enlisted in the Armed Forces under a delayed entry program such that each such individual completes such training before the date of commencement of basic training or initial active duty for training in the Armed Forces.
			(b)Elements
 (1)In generalThe training provided pursuant to subsection (a) shall meet such requirements as the Secretary of Defense shall establish for purposes of this section. Such training shall, to the extent practicable, be uniform across the Armed Forces.
 (2)Sense of Congress on provision and nature of trainingIt is the sense of Congress that the training should— (A)be provided through in-person instruction; and
 (B)include instruction on the proper use of social media. (c)DefinitionsIn this section:
 (1)The term delayed entry program means the following: (A)The Future Soldiers Program of the Army.
 (B)The Delayed Entry Program of the Navy and the Marine Corps. (C)The program of the Air Force for the delayed entry of enlistees into the Air Force.
 (D)The program of the Coast Guard for the delayed entry of enlistees into the Coast Guard. (E)Any successor program to a program referred to in subparagraphs (A) through (D).
 (2)The term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code  